Citation Nr: 1000994	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for skin condition to 
include bacterial colitis and hidradenitis, to include as 
secondary to service-connected atypical psychosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to 
October 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision in which the 
RO denied service connection for Bell's palsy, headaches, and 
skin condition.  

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been reviewed and associated 
with the claims file.

The issues of entitlement to service connection for headaches 
and entitlement to service connection for skin condition to 
include bacterial colitis and hidradenitis, to include as 
secondary to service-connected atypical psychosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent medical evidence does not show the Veteran's Bell's 
palsy to be causally related to his military service.  





CONCLUSION OF LAW

Bell's palsy was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 5103, 5103A (West 2002 & Supp. 2009)), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duty to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, January 2006, March 2006, November 2006 pre-
rating letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence would be obtained by VA, and that he should send 
the information describing additional evidence or the 
evidence itself to the VA.  The November 2006 letter also 
provided notice as to how disability ratings and effective 
dates are assigned (if service connection is granted), and 
the type of evidence that impacts these types of 
determinations, consistent with Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private treatment 
records, VA treatment records and statements and testimony 
from the Veteran.   

II.  Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A.      § 1131; 
38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury; or, for any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are void of any treatment or 
diagnosis of Bell's palsy.  Private treatment records show 
that the Veteran was diagnosed with Bell's palsy in 1994.  VA 
treatment records show that the Veteran was seen for a 
follow-up for his Bell's palsy.  The Veteran looked and felt 
100 percent better.  He was able to smile evenly, there was 
no numbness on the right side of his face and he could raise 
his eyebrow.  He was assessed as having Bell's palsy that was 
almost fully resolved.  

Though the Veteran has been diagnosed with Bell's palsy, 
there is no medical evidence of in-service occurrence.  
Additionally, there is no medical evidence of a nexus between 
an in-service disease or injury and the Veteran's current 
Bell's palsy.  The only evidence linking the Veteran's Bell's 
palsy to his active service is the Veteran's own testimony, 
however, it is well established that lay persons without 
medical training, are not competent to comment on medical 
matters such as a medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

For these reasons, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
Bell's palsy.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for Bell's palsy is denied.  


REMAND

The Board has determined that the Veteran's claims for 
service connection for a skin condition and headaches warrant 
further development.  

Various VA and private treatment records show that the 
Veteran was treated for boils and abscesses.  In 1996 the 
Veteran was diagnosed with bacterial folliculitis and in 2004 
the Veteran was diagnosed with hidradenitis.  

At the October 2009 Board hearing, the Veteran testified that 
he believes that his prescription medication, which treats 
his mental health condition, caused his skin to break out.  
The Veteran testified that the skin breakouts began years 
after service.  The Veteran denied that he had ever been told 
that this was a side effect from the medicine he was 
prescribed.  

As stated above, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury; or, 
for any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progression of the nonservice-connected disease.  38 
C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Given that the Veteran has documented instances of skin boils 
and abscesses and that the Veteran contends that the medicine 
that he has been prescribed to treat his service-connected 
atypical psychosis has caused his skin to break out, the 
Board finds that a VA examination and etiology opinion is 
necessary in order to fairly adjudicate this claim.  

An April 1977 service treatment record shows that the Veteran 
complained of a headache.  The Veteran stated that it started 
when the ship was rocking.  The impression noted was motion 
sickness.  There are no other service treatment records which 
show complaints of or diagnoses of headaches.  

A January 2008 VA progress note showed that the Veteran 
complained of chronic headaches.  A CT scan was conducted and 
the results were within normal limits.  

The Veteran testified at the October 2009 hearing that he 
slipped, fell, and hit his head while playing basketball on 
active duty.  The Veteran stated that he did not seek 
treatment for the fall.  The Veteran testified that from that 
point on he has had headaches.  

In considering the evidence indicating headaches in service, 
medical and lay evidence of current headaches, and the 
Veteran's lay statements of a continuity of symptoms since 
his active service, a VA examination is necessary to obtain 
an opinion as to whether the Veteran's headaches are related 
to his military service.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
current skin condition.  The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current skin 
condition found.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's skin 
condition is related to his active 
military service.  Specifically, the 
examiner should opine as to whether the 
Veteran's skin condition is proximately 
due to or the result of the Veteran's 
service-connected atypical psychosis 
treatment.  A complete rationale for any 
opinions should be provided.  

2.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
headache condition.  The claims file must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any headache 
condition found.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's headache 
condition is related to his active 
military service.  A complete rationale 
for any opinions should be provided.  

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the Veteran's claims 
for service connection, in light of all 
pertinent evidence and legal authority.  
In adjudicating each claim for service 
connection, all applicable theories of 
entitlement to service connection should 
be considered, as appropriate.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


